WEBER, J.
Plaintiff sued defendant for damages for alleged false imprisonment. In the complaint it is charged that on July 7, 1918, while plaintiff was visiting in Pleber City, Utah, he was arrested by defendant and incarcerated till the next day without any right, justification, or legal authority. The answer seeks to justify the arrest and says that plaintiff was *22tried before a justice of the peace and found guilty of disturbing the peace. The present case was tried in the district court without a jury, and resulted in a judgment in favor of defendant, from which judgment plaintiff appeals.
As ground for reversal it is urged by appellant that the court erred in admitting in evidence on the trial of this- case the complaint in the criminal ease before the justice of the peace for the reason that the facts stated in the criminal complaint do not constitute a public offense. The charging part of the complaint admitted in evidence in the instant case for false imprisonment is as follows:
“ * * * Did commit the crime of disturbing the peace as follows, to wit: That said D. L. Olson, at the time and place aforesaid, did unlawfully and maliciously disturb the peace of I. 0. Wall by offensive conduct, to wit, by using profane and insulting language in the presence of I. O. Wall. * * * ”
Comp. Laws Utah 1917, § 8227, provides:
"Every person who maliciously and willfully disturbs the peace or quiet of any neighborhood, family, or person by loud and unusual noise, * * * or by tumultuous or offensive conduct, or by threatening, traducing, quarreling, challenging to fight, or fighting, is punishable by a fine not exceeding $200, or by imprisonment in the county jail not exceeding two months, or by both such fine and imprisonment.”
The question is whether the complaint filed before the justice of the peace is void and whether it was vulnerable to the general demurrer that was interposed.
The complaint charges, in effect, that Mr. Olson disturbed the peace by “offensive conduct” consisting of using profane and insulting language. What the language was, whether mild and gentle or boisterous and tumultuous, is not disclosed by the complaint, which, however, was sufficient 1 to inform appellant of the nature of the charge against him. The requisites of a complaint, according to Comp. Laws Utah 1917, § 9420, are:
“Proceedings and actions before .a justice’s court for a public offense must be commenced by a complaint under oatb, setting forth the offense charged, with such particulars of time, place, person, and property as to enable the defendant to understand distinctly the character of the offense complained of, and to answer the complaint.”
*23Had appellant desired further details, he could, by proper pleading, have compelled the prosecution to set forth the language complained of as constituting offensive 2 conduct amounting to a disturbance of the peacé. In the absence of such' pleading, we think the complaint sufficient, and that the complaint and proceedings before the justice of the peace were not absolutely void. City of Topeka v. Heitman, 47 Kan. 739, 28 Pac. 1096.
The complaint not being vulnerable to a general demurrer, and not being wholly void, the judgment was not a mere nullity as claimed by appellant. And not being 3 absolutely void, the judgment of conviction was not subject to the collateral attack made upon it by appellant. 23 Cyc. 1057.
The judgment is therefore affirmed, with costs.
CORFMAN, C. J., and GIDEON, THURMAN, and FRICK, JJ., concur.